Citation Nr: 0532995	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to apportionment of the veteran's VA nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K.H.




INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.  

The appellant is the veteran's estranged spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the RO denying entitlement 
to apportionment of the veteran's nonservice-connected 
pension benefits to the appellant and her minor child, M.V.G.  
M.V.G. is also the daughter of the veteran. 

In April 2005, the appellant and her grown daughter, K.H., 
testified at a hearing before the undersigned that was held 
at the RO.

The appellant was originally represented by the American 
Legion.  In September 2004, the American Legion withdrew its 
representation of the appellant as it was also representing 
of the veteran, the appellant's estranged husband.  The 
situation constituted a conflict of interest because the 
American Legion was effectively representing two opposing 
sides in a dispute.  

The appellant is now represented by the Veterans of Foreign 
Wars of the United States.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The basis of the RO's denial of this claim was that 
apportionment could not be granted because the appellant and 
M.V.G. (the daughter of her and the veteran) no longer met 
the definition of a dependent under 38 C.F.R. § 3.23(d).  
That provision, however, deals with the rate of pension 
benefits that will be paid to a veteran; it does not govern 
entitlement to apportionment.  When the veteran is not 
residing with his spouse, or when the veteran's children are 
not in his custody, all or any part of the compensation 
benefits payable may be apportioned as may be prescribed by 
the Secretary.  38 U.S.C.A. § 5307 (West 2002).  Entitlement 
to apportionment does not turn on whether a person is a 
dependent, but whether he or she is the veteran's spouse (the 
appellant) or child (M.V.G.) not living with the veteran.

VA regulations provide for two types of apportionments. A 
"general"  apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450, where the 
veteran's spouse and child are no longer residing with him 
and he is not reasonably discharging his responsibility for 
the child's support.  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451. That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest. In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants. The special apportionment was apparently designed 
to provide for an apportionment in situations where a veteran 
is reasonably discharging his responsibility for the support 
of any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support. See, e. g., Vet. Reg. 
No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. 
No. 6(c), 4 (June 1934).

In this case, there is no evidence in the file upon which the 
Board can adjudicate the appellant's entitlement to 
apportionment.  The last financial information from the 
veteran in the file was obtained over ten years ago.  The RO 
never asked the appellant for any financial information.  
Clearly this must be done.

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following:

1. Ask the veteran to provide updated 
financial information, including monthly 
income, itemized monthly expenses, and 
the amounts he pays on behalf of the 
child. 

2. Ask the appellant to provide updated 
financial information, including monthly 
family income, itemized monthly family 
expenses, and itemized monthly expenses 
attributable to the minor child of the 
veteran. She should be asked to provide a 
statement of the child's unreimbursed 
medical and dental expenses (i.e., out-
of-pocket expenses, not covered by 
insurance), as well as evidence 
supporting her assertion that the veteran 
is not paying his share of the expenses, 
such as evidence that she has paid the 
bills herself. 

3. After allowing a time for response, 
the RO should review the claim for an 
apportionment of VA benefits. Thereafter, 
both parties should be provided a 
supplemental statement of the case which 
contains only that information which 
directly affects the apportionment claim. 
Any evidence or information received from 
either party which is not essential to 
the decision should be omitted from the 
supplemental statement of the case. All 
notices sent must conform to VA 
regulations and established procedures 
concerning simultaneously contested 
claims.  After affording both parties an 
opportunity to respond, the case should 
be returned to the Board.

Both parties have the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


